Case 3:16-bk-32174        Doc 62   Filed 05/16/19 Entered 05/17/19 09:30:14            Desc Main
                                   Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: May 16, 2019



________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

In re:                                               Case No: 16-32174

Misty Dionne Adkins nka Travis                       Chapter 13

         Debtor                                      Judge Humphrey

                                                     ORDER GRANTING MOTION
                                                     FOR MODIFICATION OF
                                                     PLAN POST CONFIRMATION [DOC. 58]

         This matter having come before the Court in respect to a Modification filed April 3, 2019

[Doc. 58], of the Chapter 13 Plan, confirmed on October 6, 2016, the Court finds that there has

been no timely Objection filed with respect to the Modified Plan and that the Modified Plan

complies with the provisions of Chapter 13 of Title 11 U.S.C. and other applicable provisions of

that Title; that if the Plan provides for payments of a period longer than 36 months that good

cause has been shown for such longer period of time, and that the Modification of the Plan

should be approved.
Case 3:16-bk-32174       Doc 62   Filed 05/16/19 Entered 05/17/19 09:30:14         Desc Main
                                  Document     Page 2 of 2



       It is therefore ORDERED that the Modification is hereby approved, subject to the terms,

conditions, and restrictions of the ORDER CONFIRMING THE PLAN or any previous

Modifications thereof.

       SO ORDERED.

Distribution:

Default List
